Citation Nr: 0310534	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
left shoulder disability, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO.  

In July 2001, a hearing was conducted by the undersigned 
Member of the Board who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 2002).  

In October 2001, the Board remanded the case to the RO for 
further development of the record.  

In a December 2002 rating decision, the RO assigned a 30 
percent rating for the service-connected left shoulder, 
effective on July 26, 1999.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's left shoulder disability is not shown to be 
productive of a disability picture involving the minor 
extremity manifested by unfavorable ankylosis, loss of the 
head of the humerus, nonunion of the humerus, or fibrous 
union of the humerus.  



CONCLUSION OF LAW

The criteria for an increased rating, greater than 30 
percent, for the service-connected left shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5200, 5201, 5202 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In September 1999, the veteran underwent a VA examination.  
The veteran had complaints of having chronic pain and being 
unable to sleep on his left side.  The veteran also reported 
that he quit work at the age of sixty due to problems with 
his left arm and shoulder.  

Upon examination, the veteran's range of motion in his left 
shoulder was to 160 degrees of abduction without pain before 
he had some mild aching.  His external and internal rotation 
was to 45 degrees before he experienced pain.  The examiner 
also stated that even minimal resisted abduction caused 
significant pain.  

The examiner diagnosed the veteran as having chronic left 
shoulder pain likely secondary to tendonitis with possible 
underlying arthritic changes.  The X-ray studies taken after 
the examination revealed narrowing of the glenohumeral joint 
space.  

The examiner also concluded that his left shoulder disability 
was quite disabling, but that a steroid injection might 
significantly decrease his pain and improve his level of 
function.

During the July 2001 Board hearing, the veteran's 
representative asserted that the veteran essentially had no 
ability to use his left arm to lift anything or use it and 
that other avenues should be examined to increase his 
disability evaluation.  

The veteran testified that he tried to use his left shoulder 
below his chest, close to his body.  The veteran also stated 
that he guards his left arm and shoulder to protect it and to 
help prevent pain.  The veteran further testified that he was 
unable to drive with his left arm and had quit his job when 
he was sixty because it was hard to climb a ladder, but he 
did not tell his employer about his disability out of fear of 
losing his job.  

The veteran stated that there were days that he could not use 
his left arm at all and that his last shoulder dislocation 
had been a month prior to the hearing.  

In January 2002, the veteran underwent another VA 
examination.  He had complaints of having chronic left 
shoulder pain, weakness, stiffness, instability, 
fatigability, lack of endurance and loss of use.  The veteran 
also stated that his activities were markedly limited and 
that he used one arm to complete many tasks.  He also had to 
have a family member help him bathe or shower.  

The veteran also restricted movement out of fear that his 
shoulder would dislocate and reported that any sudden 
movement resulted in flare-ups, which usually last a week or 
two.  He also used a brace to hold his left arm on his chest 
to stabilize his shoulder joint.  

The examination revealed that the veteran constantly held his 
shoulder to his chest with his hand in his pocket to prevent 
pain and dislocation.  The veteran was able to undress by 
pulling his left arm sleeve first keeping his left arm very 
close to his chest.  His left arm abducted to about 40 
degrees from his side; active and passive flexion was 
possible to only 30 degrees; internal rotation was possible 
with his arm at his side to the anterior abdomen up to about 
90 degrees without significant pain.  

From the neutral position, external rotation was possible to 
zero degrees with great apprehension.  Internal rotation 
muscle strength was about 3+ with a limited endurance due to 
pain.  Shoulder abduction and adduction "[were] also with 
giving out" with a gentle manual resistance.  

The examiner stated that the veteran had a great amount of 
apprehension and pain expressed with a facial grimace and 
frequent sudden protective movement with pain behavior.  The 
apprehension sign was positive for shoulder anterior 
dislocation, and the veteran had left arm atrophy due to 
disuse.  

The examiner concluded that the veteran was severely disabled 
and that his disability picture the day of the examination 
was similar to his flare-ups.  The veteran was able to abduct 
to about 40 degrees occasionally, spontaneously when 
undressing and dressing activity which was slightly higher 
than 25 degrees from the side.  He also reported that the 
veteran suffered from degenerative arthritis and some 
instability with a positive apprehension sign.  

Finally, recent VA treatment records show treatment for 
various medical problems and that he was advised to take 
ibuprofen for his left shoulder disability.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the November 1999 Statement of 
the Case and December 2002 Supplemental Statement of the 
Case, as well as the October 2001 and January 2002 letters, 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Furthermore, the Board remanded this case in October 2001 for 
further development pursuant to the VCAA, to include 
obtaining treatment records and to schedule the veteran for 
examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently evaluated as 30 percent disabling 
under Diagnostic Code 5201.

Pursuant to Diagnostic Code 5201, 30 percent is the highest 
rating available for arm limitation of motion of the minor 
extremity, limited to 25 degrees from the side. 

Under Diagnostic Code 5202 for other impairment of the 
humerus, a 20 percent rating is the highest rating available 
for recurrent dislocation of the scapulohumeral joint with 
frequent episodes of guarding of all arm movements in the 
minor extremity.  

A 40 percent rating is available for a fibrous union of the 
humerus in the minor extremity and a 50 percent rating is 
warranted for nonunion of the humerus (flail shoulder).  

Finally, pursuant to Diagnostic Code 5202, a 70 percent 
rating is available for the loss of the head of the humerus 
in the minor joint.  38 C.F.R. § 4.71a (2002).  

In addition, a 40 percent rating is warranted for unfavorable 
scapulohumeral articulation where abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2002).  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

After carefully reviewing the evidence, the Board concludes 
that the current 30 percent rating adequately compensates the 
veteran for the service-connected left shoulder disability.  

In this regard, a 30 percent rating is the maximum rating 
allowable pursuant to Diagnostic Code 5201, and a higher 
evaluation is not available for recurrent dislocation under 
Diagnostic Code 5202 pertaining to the minor extremity.  

In order to obtain a higher rating under Diagnostic Code 
5200, the veteran's disability must exhibit unfavorable 
ankylosis of the scapulohumeral articulation.  

However, a careful review of the medical records and 
examination reports clearly show that the veteran's left 
shoulder is not ankylosed.  Even at the veteran's worst, as 
portrayed during the most recent VA examination, he was able 
to abduct his arm to about 40 degrees, flex to about 30 
degrees, and internally rotate his arm to 90 degrees.  

Thus, even though the Board recognizes that the veteran's 
left shoulder disability exhibits significant functional loss 
due to pain, he is not shown to have unfavorable anklylosis 
of his left shoulder.  

Furthermore, the evidence does not demonstrate that the 
veteran has suffered from a flail shoulder, a false flail 
joint, or a fibrous union of the humerus to warrant an 
increased rating pursuant to Diagnostic Code 5202.  

In rendering this opinion, the Board has considered the 
affects of weakened movement, excess fatigability, and 
swelling, as well as the level of the veteran's disability 
during a period of a flare-up.  Even taking into account 
these factors, however, the Board finds that the veteran's 
overall disability picture still does not warrant a rating 
higher than 30 percent.  In this respect, the January 2002 
examiner also concluded that the veteran's disability picture 
the day of the examination was similar to a period of a 
flare-up.  

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected left shoulder 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are reflective of a disability picture 
that supports the assignment of no more than a 30 percent 
rating for the service-connected left shoulder disability.  

Finally, although the veteran has been diagnosed as having 
arthritis in his left shoulder, the Board notes that he is 
not entitled to a separate rating under Diagnostic Code 5003.  
In order for the veteran to obtain a separate rating for 
arthritis, he must be rated under a Diagnostic Code that does 
not contemplate limitation of motion.  Otherwise, to grant 
the veteran such a rating would violate the rule against 
pyramiding, which states that the same disability may not be 
evaluated under various diagnoses.  See 38 C.F.R. § 4.14 
(2002).  

Thus, while the Board is sympathetic to the veteran's 
disability and recognizes that he does suffer from 
significant functional loss, the evidence shows that the 
current 30 percent rating is the most appropriate evaluation 
given the current evidence of record.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected left shoulder disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

An increased rating for the service-connected left shoulder 
disability, greater than 30 percent, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

